TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00006-CR







Harry Lee Rowser, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 48,429, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for aggravated sexual assault.  The
clerk's record contains a written waiver of appeal signed by appellant and his attorney.  This
document reflects a knowing and voluntary waiver of the right to appeal, and was signed on the
day sentence was imposed in open court.  A defendant who knowingly and intelligently waives his
right to appeal may not thereafter appeal without the consent of the trial court.  Ex parte Dickey,
543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim.
App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  Appellant sought the
permission of the trial court to pursue this appeal, but the court refused its permission in a written
order stating that appellant waived appeal in open court after being admonished of his rights.

The appeal is dismissed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Dismissed

Filed:   January 28, 1999

Do Not Publish